Title: To James Madison from William Jarvis, 5 July 1805
From: Jarvis, William
To: Madison, James


          
            Sir
            Lisbon 5 July 1805.
          
          I should have done myself the pleasure to have answered your private favour of the 12th. May by the Aurora (by which Vessel my Official letter of the 28th. Ulto. went) had want of time not prevented. But there being only three Vessels in port bound to America, I without delay set about fulfilling your Commission; and by the Ship Robert, Captn Alcorn, for Baltimore, have shipped a pipe of old Bucellos & another of Termo Wine, which I hope will prove to your satisfaction. As I expected the Vessel would sail the 2nd., time would not allow of cases being made, but this will be of less consequence as the Captain appears to be a very honest Man & has promised to be very careful of them. I have sent a small bottle out of each Cask, sealed with the initials of my name, in a small box also sealed, to your address. Inclosed goes a Bill of Lading. The cost of the Bucellos is one hundred & the Termo ninety Milreis, which I shall draw for the first occasion that offers, agreeable to your wishes. There not being any good Port here, except at a high price, (for the feudal custom of paying duties from one province to the other still prevails in this Kingdom) I have written to Mr Clamouse Brown of Porto to send by the first conveyance a quarter Cask of the best.
          Do me the favour Sir to make my respects to Mrs Madison, and assure her that I feel myself much indebted to her politeness for accepting the trifles I took the liberty to send the last fall. Assuring you of my very great Respect & Esteem I am sir Your Mo: Ob: Servt.
          
            William Jarvis
          
         